DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 23, 26-30, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin (2010/0081218) in view of Yoshida (2010/0315320).
With respect to claim 20, Hardin teaches an optoelectronic semiconductor chip (10, 12, 42, and 42’ in Fig. 4B) comprising: a semiconductor layer (10 and 12) sequence having a plurality of pixels (12, 42, and 42’), the semiconductor layer sequence comprising an active layer (12) configured to generate electromagnetic radiation of a first wavelength range (paragraph 49); and a plurality of conversion elements (42 and 42’), wherein each conversion element is configured to convert the radiation of the first wavelength range into radiation of a second wavelength range (paragraphs 49 and 55), wherein each pixel has a radiation exit surface (top surface of 12), wherein a conversion element is arranged on each radiation exit surface (Fig. 4B), and wherein each conversion element has a greater thickness in a central region than in a peripheral region (Fig. 4B).  
Harding does not explicitly teach wherein the conversion elements of directly adjacent pixels are continuously connected to each other by a tin layer of wavelength converting material of the conversion elements (claim 20). 
As for claim 20, Yoshida also drawn to optoelectronic devices, teaches wherein the conversion elements (thicker portion of 12) of directly adjacent pixels are continuously connected to each other by a thin layer (thinner portions of 12) of wavelength converting material of the conversion elements (Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the conversion elements of Yoshida in the optoelectronic device of Hardin, in order to make the device of few pieces (Fig. 1 of Yoshida). 

As for claim 22, Hardin teaches wherein each conversion element is formed as a lens (paragraph 55; *note that a photo-curable liquid polymer mixed with a phosphor will inherently have a different index of refraction than air and thus act as a lens).  
As for claim 23, Hardin teaches wherein each conversion element (42 and 42’) is composed of a plurality of wavelength converting single layers (paragraph 55 and Fig. 4B).  
As for claim 26, Hardin teaches wherein the conversion elements are formed from a resin in which phosphor particles are incorporated (paragraph 55).  
As for claim 27, Hardin teaches wherein the optoelectronic semiconductor chip is configured to emit white light composed of converted radiation and unconverted radiation (paragraphs 55 and 76).  
As for claim 28, Hardin teaches wherein the optoelectronic semiconductor chip is configured to emit white light composed of converted yellow radiation and unconverted blue radiation (paragraphs 55 and 76).  
As for claim 29, Hardin teaches wherein the optoelectronic semiconductor chip comprises different conversion elements, wherein the conversion elements are configured to convert the electromagnetic radiation of the first wavelength of the respective pixel to which the respective conversion element is applied into the electromagnetic radiation of different, second wavelength ranges such that the pixels are configured to emit mixed-colored light having different color locations (paragraphs 42 and 55; Fig. 4B).  
As for claim 30, Hardin teaches wherein the pixels have different active layers configured to emit electromagnetic radiation of different first wavelength ranges (paragraphs 42 and 55).  
As for claim 34, Hardin and Yoshida teach all of the disclosed elements, which are assembled as claimed, thus the method is obviously taught.  
As for claim 37, Hardin teaches wherein the conversion elements are produced by applying a plurality of wavelength converting single layers on top of one another (Figs. 4A-4B).  
As for claim 38, Hardin teaches wherein each wavelength converting single layer is partially or completely cured after application (paragraph 55).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin and Yoshida, as is applied to claims 20 and 23 above, further in view of Basin et al. (2011/0031516).
With respect to claims 21 and 24, Hardin and Yoshida teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein each conversion element has a shape which is rotationally symmetrical to an axis of the conversion element (claim 21); wherein a cross- sectional area of the wavelength converting single layers continuously decreases from a first main surface of the conversion element to a second main surface of the conversion element (claim 21); wherein the conversion elements of directly adjacent pixels are continuously connected to each other by a thin layer of a wavelength converting material of the conversion elements (claim 25).  
As for claim 21, Basin also drawn to optoelectronic semiconductor chips, teaches wherein each conversion element has a shape which is rotationally symmetrical to an axis of the conversion element (paragraph 13).  
As for claim 24, Basin teaches wherein a cross-sectional area of a wavelength converting single layers (36 and 38) continuously decreases from a first main surface of the conversion element to a second main surface of the conversion element (Fig. 12).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the shape and thin layer of a wavelength converting material of Basin in the optoelectronic semiconductor chip of Hardin, in order to achieve a more precise conversion element (paragraph 11 of Basin).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin and Yoshida, as is applied to claims 20 and 34 above, further in view of Bibl et al. (2014/0339495).
With respect to claims 31 and 36, Hardin and Yoshida teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the pixels have active layers configured to emit the electromagnetic radiation of the first wavelength range from an infrared spectral range (claim 31); wherein the printing process is selected from the group consisting of ink jet process, aerosol jet process, electro-hydrodynamic ink jet process and screen printing process (claim 36).  
As for claim 31, Bibl also drawn to optoelectronic semiconductor chips, teaches wherein the pixels have active layers configured to emit the electromagnetic radiation of the first wavelength range from an infrared spectral range (paragraph 4).  
As for claim 36, Bibl teaches wherein the printing process is selected from the group consisting of ink jet process, aerosol jet process, electro-hydrodynamic ink jet process and screen printing process (paragraph 63).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the spectral range and in jet process of Bibl in the optoelectronic semiconductor chip of Hardin, since KSR teaches it is obvious to combine prior art element by simple substitution of one known element for another to obtain predictable results (MPEP 2143 B) and in order to provide accurate, fast, and inexpensive fabrication. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hardin and Yoshida, as is applied to claim 20 above, further in view of Tessnow et al. (2006/0087861).
With respect to claim 33, Hardin and Yoshida teach all of the claimed elements, as is discussed above, except for explicitly teaching a headlamp incorporating the optoelectronic semiconductor chip (claim 33).  
As for claim 33, Tessnow also drawn optoelectronic semiconductor chips, teaches a headlamp incorporating the optoelectronic semiconductor chip (paragraphs 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the headlamp arrangement of Tessnow with the optoelectronic semiconductor chip of Hardin, since KSR teaches it is obvious to combine prior art element by simple substitution of one known element for another to obtain predictable results (MPEP 2143 B).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-41 are allowed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 20-24, 26-31, 33-34, and 36-38 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Yoshida reference has been added to the interpretation to teach the amended subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        7/13/2022